Citation Nr: 1033009	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-06 815	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than August 16, 1965, 
for grant of a 20 percent rating for residuals of shell fragment 
wounds of the pelvis and left leg. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The Veteran performed active military service from June 1951 to 
July 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2005-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that 
determined that an October 15, 1954, RO rating decision was not 
based on clear and unmistakable error (hereinafter: CUE).

In May 2009, the Board determined that the October 15, 1954, RO 
rating decision is not based on CUE.  In April 2010, the United 
States Court of Appeals for Veterans Claims (hereinafter: the 
Court) remanded the case for compliance with instructions set 
forth in a joint motion for remand.  

On page 1 of this decision, the Board has re-characterized the 
issue on appeal as one of entitlement to an effective date 
earlier than August 16, 1965, for grant of a 20 percent rating 
for residuals of shell fragment wounds of the pelvis and left 
leg.  Reasons for this re-characterization are explained below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the now-vacated May 2009 Board decision addresses only 
one issue: that of CUE in a 1954 RO rating decision; the broader 
issue, that is, the true issue, is one of entitlement to an 
effective date earlier than August 16, 1965, for grant of a 20 
percent rating for shell fragment wound residuals of the left leg 
and pelvis.  A showing of CUE in a final rating decision is one 
route to attaining an earlier effective date for payment of 
benefits and thus, the RO developed a CUE claim for Board review.  

In the joint motion for remand, the parties agreed that the CUE 
claim is intertwined with the earlier effective date claim and, 
for that reason, the Board should assume jurisdiction over the 
broader issue, that is, the earlier effective date claim.  The 
Board therefore assumes jurisdiction over the earlier effective 
date claim and has thus re-characterized the issue, as shown on 
page 1 of this decision.  

As noted in the introductory portion of the May 2009 Board 
decision, potential CUE claims may arise only from final 
decisions.  Therefore, prerequisite to adjudication of any CUE 
claim, the adjudicator must find that the decision in question 
became final.  Best v Brown, 10 Vet. App. 322 (1997).  Obviously 
then, a CUE claim should never be adjudicated where finality of 
the questioned decision remains undetermined.  

In the introductory portion of the May 2009 Board decision, the 
Board referred back to the RO for development a claim for an 
earlier effective date, including the issue of finality of the 
1954 rating decision.  The Board now remands the earlier 
effective date claim to the AMC and/or RO for development.  If 
the AMC assumes responsibility for this development, it should 
coordinate any development effort with the RO, in case the RO has 
accomplished this development.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO must develop, as 
necessary, the claim of entitlement to an 
effective date earlier than August 16, 
1965, for grant of a 20 percent rating for 
residuals of shell fragment wounds of the 
pelvis and left leg, including ensuring 
that all notice and duty to assist 
obligations have been satisfied.  

2.  After the development requested above 
has been completed to the extent possible, 
the AMC or RO should consider all relevant 
evidence of record and adjudicate the claim 
for an effective date earlier than August 
16, 1965, for grant of a 20 percent rating 
for residuals of shell fragment wounds of 
the pelvis and left leg.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given opportunity to respond.  The SSOC 
should reflect consideration of all 
evidence received since any prior SSOC and 
should explain what remaining evidence to 
substantiate the claim is lacking.  

Thereafter, the case should be returned to the Board if in order.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2009), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


